EXHIBIT 10.4
 
THIS PROMISSORY NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933,
AS AMENDED.  NO SALE OR DISPOSITION MAY BE EFFECTED EXCEPT IN COMPLIANCE WITH
RULE 144 UNDER SAID ACT OR AN EFFECTIVE REGISTRATION STATEMENT RELATED THERETO
OR AN OPINION OF COUNSEL FOR THE HOLDER, SATISFACTORY TO THE COMPANY, THAT SUCH
REGISTRATION IS NOT REQUIRED UNDER THE ACT OR RECEIPT OF A NO-ACTION LETTER FROM
THE SECURITIES AND EXCHANGE COMMISSION.
 
PROMISSORY NOTE
 

$682,550.00          August 21, 2009

                                                                                            
IME Capital, LLC (the “Investor”), for value received, promises to pay to the
order of Vivakor, Inc., a Nevada corporation (the “Holder”), the principal sum
of Six Hundred Eighty Two Thousand Five Hundred Fifty dollars U.S. ($682,550.00
USD). This Note (the “Note”) is secured by shares purchased under that certain
Stock Purchase Agreement to which this note relates.  Capitalized terms used
herein but not otherwise defined shall have the meanings ascribed them in the
Common Stock Purchase Agreement.
 
1. Maturity. This Note shall mature automatically and the entire outstanding
principal amount shall become due and payable on or before sixty (60) days after
the date of this Note (the “Maturity Date”).
 
2. Payment of Principal and Interest. Payments of principal in lawful money of
the United States of America are to be made on or before the Maturity Date at
the address of Holder set forth on the signature page of this Note or at such
other place in the United States as Holder designates to the Investor in
writing. This Note shall bear interest at an annual rate of five percent (5%),
calculated on the basis of three hundred sixty (360) days per year.  All
interest shall accrue and be paid on the Maturity Date.
 
3. Prepayment. The Investor may pay any or all of the balance owed hereunder at
any time up to and including the Maturity date.
 
4. Waiver of Presentment. The Investor hereby waives presentment of this Note,
protest, dishonor and notice of dishonor.
 
5. Litigation. Other than any matters disclosed in Holder’s registration
statement filed with the Securities and Exchange Commission on Form S-1 dated
August 12, 2009, as amended, Holder shall have no outstanding material
litigation (litigation in which the amount in dispute is in excess of $10,000.00
USD), shall not have declared bankruptcy nor be in default in any of its
material contracts which were in place at the time of the signing of this
Note.  In the event that any of these circumstances occur after the signing of
this Note, any remaining obligations due under this Note shall be deemed null
and void.
 
6. Loss, Theft or Destruction of Note. Upon receipt by the Investor of evidence
reasonably satisfactory to the Investor of the loss, theft or destruction of
this Note and of indemnity or security reasonably satisfactory to the Investor,
the Investor shall make and deliver a new Note that shall carry the same rights
carried by this Note, stating that such Note is issued in replacement of this
Note, making reference to the original date of issuance of this Note (and any
successor hereto) and dated as of such cancellation, in lieu of this Note.
 
7. Severability. Every provision of this Note is intended to be severable. If
any term or provision hereof is declared by a court of competent jurisdiction to
be illegal or invalid for any reason whatsoever, such illegality or invalidity
shall not affect the balance of the terms and provisions hereof, which terms and
provisions shall remain binding and enforceable.
 
 
1

--------------------------------------------------------------------------------


 
8. Miscellaneous.
 
(a) Issue Date. The provisions of this Note shall be construed and shall be
given effect in all respects as if this Note had been issued and delivered by
the Investor on the earlier of the date hereof or the date of issuance of any
Note for which this Note is issued in replacement. This Note shall be binding on
any successor or assign of the Investor.
 
(b) Governing Law. This Note shall constitute a contract under the laws of the
State of Nevada and for all purposes shall be construed in accordance with and
governed by the laws of the State of Nevada, without regard to the conflicts of
laws provisions thereof.
 
(c) Legal Representation. Holder agrees and represents that such party has been
represented by such party's own legal counsel with regard to all aspects of this
Note, or if such party is acting without legal counsel, that such party has had
adequate opportunity and has been encouraged to seek the advice of such party's
own legal counsel prior to the execution of this Agreement.
 
(d) Jurisdiction. Any action whatsoever brought upon or relating to this Note
shall be instituted and prosecuted in the state courts located in Nevada, or the
federal district court therefore, and each party waives the right to change the
venue. The parties hereto further consent to accept service of process in any
such action or proceeding by certified mail, return receipt requested.
 
(e) Assignment. Holder shall not assign this Note or any of the rights,
interests or obligations hereunder, by operation of law or otherwise, in whole
or in part, to any person or entity.
 
(f) Notices. Any notice, request or other communication required or permitted
hereunder shall be given upon personal delivery, overnight courier or upon the
fifth (5th) day following mailing by registered mail (or certified first class
mail if both the addresser and addressee are located in the United States),
postage prepaid and addressed to the parties hereto as follows:
 
To Investor:
 
IME Capital, LLC
__________________
___________________
__________________


 
To Holder:
 
Vivakor, Inc.
2590 Holiday Road. Suite 100,
Coralville, IA 52241
(319) 625-2172
 
 
2

--------------------------------------------------------------------------------



 
IN WITNESS WHEREOF, Investor has caused this Promissory Note to be executed by
its officer thereunto duly authorized.
 
The “Investor”:
IME Capital LLC


By: /s/ Todd C. Smith                       
      Name: Todd C. Smith
 
Title:       Manager                            

 
 
 
 3

--------------------------------------------------------------------------------